Citation Nr: 0107226	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-11 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Basic eligibility for nonservice-connected pension 
benefits.

2.  Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served in the National Guard from November 1962 
to January 1963 and then served on active duty from January 
1963 to April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and September 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the January 1999 
rating decision, the RO denied entitlement to nonservice-
connected disability pension benefits on the ground that the 
veteran had no active service during a period of war.  In the 
September 1999 rating decision, the RO denied, as not well 
grounded, the veteran's claim of service connection for 
bilateral hip disability.  The veteran perfected timely 
appeals of these determinations to the Board.

In his January 2000 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded a 
hearing before a Member of the Board at the local VA office.  
In a signed, October 2000 statement, however, the veteran 
specifically indicated that he no longer wished to be 
afforded a Board hearing.  Accordingly, the Board finds that 
the veteran's request for a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704(e) (2000).

The Board's decision on the veteran's claim of entitlement to 
nonservice-connected pension benefits is set forth below; his 
claim of service connection for bilateral hip disability will 
be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran served on active duty from January 1963 to 
April 1964.

3.  The veteran did not serve in the Republic of Vietnam 
during his period of active duty.

4.  The veteran had no active duty service during a period of 
war.


CONCLUSION OF LAW

The veteran does not have qualifying active duty military 
service during a period of war for purposes of entitlement to 
a nonservice-connected pension, and therefore the claim for 
this benefit is legally insufficient.  38 U.S.C.A. 
§§ 101(29), 1521 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.2, 
3.3 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A).  In 
reaching this determination, the Board acknowledges that, 
subsequent to the RO's issuance of the May 1999 Statement of 
the Case (SOC), there has been a significant change in the 
law.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  Id.  This 
law, however, specifically provides that the Secretary is not 
required to provide assistance under this section in cases 
where no reasonable possibility exists that the assistance 
would aid in substantiating the veteran's claim.  Id.  The 
Board also observes that, since the May 1999 SOC, evidence 
relating to the veteran's disabling conditions was received 
at the RO and that it has not issued him a Supplemental 
Statement of the Case (SSOC).  The Board notes however, that 
in light of this decision, in which the Board agrees with the 
RO's determination that the benefit sought on appeal must be 
denied as a matter of law, these records are not pertinent to 
the claim; therefore the issuance of an SSOC was not 
required.  See 38 C.F.R. § 19.31 (2000).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served in the active military, 
naval, or air service for ninety (90) days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of willful misconduct.  In addition, in the case of a veteran 
who served in the Republic of Vietnam, the term "Vietnam 
era" is defined as the period beginning on February 28, 
1961, and ending on May 7, 1975; in all other cases, the 
Vietnam era begins on August 5, 1964, and ends on May 7, 
1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  Because 
the veteran's service was not during a period of war, 
entitlement must be denied as a matter of law.

As noted above, the veteran served on active duty from 
January 1963 to April 1964.  The veteran's service records do 
not reflect service in the Republic of Vietnam, and indeed, 
the veteran does not contend otherwise.  The Board notes that 
this period of active service does not constitute wartime 
service, as the period of war encompassing the Vietnam era 
for veterans who did not serve in the Republic of Vietnam 
begins on August 5, 1964, approximately four months 
subsequent to the veteran's separation from service.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals (now known as United States 
Court of Appeals for Veterans Claims) (Court) held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  Id. at 
430.  As the veteran has been found not to have had the 
requisite military service during a period of war, the 
provisions of 38 U.S.C.A. §§ 101(29) and 1521 as well as 38 
C.F.R. §§ 3.2 and 3.3 preclude eligibility to nonservice-
connected pension benefits.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
Sabonis.


ORDER

Basic eligibility for entitlement to VA disability pension 
benefits not having been established, the appeal is denied.


REMAND

Also before the Board is the veteran's claim of service 
connection for bilateral hip disability.  The veteran 
essentially maintains that service connection is warranted 
for this condition because it was aggravated as a result of 
his period of active service.

As noted in the introduction, in September 1999, the RO 
denied this claim on the basis that it was not well grounded.  
A review of the claims folder shows that, in an April 2000 
rating action, a copy of which was issued as part of the SSOC 
dated that same month, the RO confirmed and continued the 
denial of this claim on that same basis.  As discussed above, 
however, since that time, with the enactment of the Veterans 
Claims Assistance Act of 2000, there has been a significant 
change in the law.  Indeed, in its November 2000 rating 
action, a copy of which was issued as part of the SSOC dated 
later that month, the RO acknowledged the basis of the prior 
denials, noted that this law eliminated the concept of well-
grounded claims, and indicated that it was denying the claim 
"on the merits."  In doing so, the RO reasoned that there 
was no evidence of treatment for or a diagnosis or a hip 
condition in service or evidence of a nexus between the 
veteran's current condition and his military service.

In this regard, the veteran reports that, although he 
experienced hip problems during service, he did not seek 
medical care for this disability "because it was not 
visible."  In addition, he notes that he was treated during 
service for "soreness"; the Board observes that the service 
medical records reflect that he was seen for complaints of 
thigh pain.  

This matter must also be remanded because the change in the 
law brought about by the Veterans Claims Assistance Act of 
2000 requires compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In sum, in light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that this claim must be remanded to afford him an 
appropriate VA examination.  In the examination report, the 
examiner must offer an opinion, subsequent to his or her 
review of the record, as to whether it is at least as likely 
as not that the veteran has a bilateral hip disability that 
is related to his military service.  See Pond v. West, 12 
Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. 
App. 401, 405 (1991).  Prior to scheduling such an 
examination, however, all outstanding treatment records must 
be associated with the claims folder.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In ordering this 
development, the Board is mindful that the veteran was 
afforded a VA examination in March 2000; however, a review of 
the corresponding examination report shows that the examiner 
did not offer an opinion as to the etiology of the veteran's 
bilateral hip disability.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any hip problems from any 
facility or source identified by the 
veteran.  The aid of the veteran and his 
representative in securing these records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any hip disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to 

(a) whether it is at least as likely 
as not that the veteran's current 
hip disability began in service, or 
is the result of disease or injury 
in service, and if not, 

(b) whether it is at least as likely 
as not that the disability increased 
in severity during service, and if 
so, 

(c) whether there is clear and 
unmistakable evidence, which may 
include medical facts and 
principles, that such increase was 
due to the natural progress of the 
condition.  

The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 



